On the twenty-second of February, a committee was appointed to consider the expediency of limiting the time, or fixing a manner, of proceeding on controverted elections, different from that practised in this house, with leave to report by bill or otherwise;2 and on the twenty-ninth of February, the following rales were adopted upon the report of the said committee :3
“ 1. Ordered, That in future all petitions against any member or members returned to the house of representatives shall be presented, read, and committed, within the first four days of the first session of the general court.
*1362. Ordered, That members, who are appointed on committees of controverted elections, shall not be put on any other committees, until they shall have made up their report on such elections.
3. Ordered, That all petitioners, or their agents, against any such member or members, shall be ready with their evidence, before said committee, on or before the tenth day of the first session of the general court. And the sitting members, whose election shall be controverted, shall also be ready with their evidence within the first twelve days of said session, unless in such case as the house or committee shall find good and sufficient reason to order otherwise; and in all cases where it shall not be otherwise ordered, said committee shall sit, hear, and determine, in the recess of said court, and report thereon within the first three days of the second session of the general court.” It was also
“ Ordered, That the clerk cause the foregoing rales and orders to be published in the newspaper in which are printed the laws of this commonwealth.”

 Same, 350.


 Same, 388.